UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:91-CR-301-T-17

LEVINE JUSTICE ARCHER.

ORDER

This cause is before the Court on:

Dkt. 1329 Motion Pursuant to Fed. R. Crim. P. 36 Based on
a Potential Error and/or Omission Held in Doc. 179
of the Record in this Case
. Defendant Levine Justice Archer, pro se, moves for a correction of the
record pursuant to Fed. R. Crim P. 36. Defendant Archer alleges that the
Government filed an Amended Information and Notice of Prior Convictions
which provides:
...5.  Onor about April 27, 1987, the defendant was
convicted of felony possession of marijuana and possession
of rock cocaine in violation of the Laws and Statutes of the
State of Florida....
Defendant Archer argues that the above statement is inaccurate,
according to the Criminal History shown in Defendant's PSi Report.
Defendant argues that Defendant in fact does have a criminal violation for
felony possession of marijuana and rock cocaine in Manatee County
on April 25, 1987 (PSR., par. 55, p. 10).

The Court does not view the above phrase to require correction.
The “on or about” qualification is flexible enough to prevent any
inaccuracy. After consideration, the Court denies Defendant's

Motion Pursuant to Fed. R. Crim. P. 36. Accordingly, it is

ORDERED that pro se Defendant Levine Justice Archer’s
Motion Pursuant to Fed. R. Crim P. 36 Based on a Potential Error
and/or Omission Held in Doc. 179 of the Record in this Case (Dkt. 1329) is denied.
Somer

DONE and ORDERED in Chambers in Tampa, Florida on this / Yo
day of November, 2019.

 

 

 

 

Copies to:

All parties and counsel of record

Pro Se Defendant:

Levine Justice Archer

15744-018

COLEMAN MEDIUM

FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels

P.O. Box 1032

Coleman, FL 33521
